Opinion by
Ekwall, J.
It appeared from the evidence introduced by the petitioner that the entry ‘ip question had been made on the basis of delivered prices rather than quotation prices. When it was learned that the appraiser desired to advance the .values to a price equal to foreign quotations for future delivery rather than delivered prices, he consulted other importers and decided to make a test case. It was found that the entry at the lower values was due to a difference of opinion upon a question of law and that there was no intention on the part of the importer to defraud the Government or deceive the Government officials. The petition was therefore granted.